Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 22, 1982, convicting him of murder in the second degree (two counts), and attempted rape in the first degree, upon a jury verdict, and imposing.
Judgment affirmed.
On the totality of the record before us, we conclude that the defendant was not deprived of a fair trial. His further contention that he was deprived of effective assistance of counsel is also without merit. None of defendant’s contentions in this respect rises to the level of deprivation of effective assistance.
We have examined defendant’s remaining contentions, and they too are without merit or unpreserved for our review. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.